Citation Nr: 1115553	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-25 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 15, 1980 to March 12, 1981, and in the Air Force from August 24, 1989 to May 15, 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the St. Louis, Missouri, Regional Office (RO), which granted service connection for coronary artery disease and assigned a 10 percent rating, effective November 17, 2005; the RO denied service connection for tinnitus.  Subsequently, by a rating action of February 2007, a temporary 100 percent rating was assigned from November 17, 2005, with reinstatement of the 10 percent rating from February 1, 2006.  (The decision below addresses the propriety of the 10 percent rating.)

On February 4, 2009, the Veteran and his spouse appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2010).  

In January 2010, the Board denied the claim of service connection for tinnitus and remanded the rating issue for further evidentiary development.  


FINDING OF FACT

The Veteran's coronary artery disease is manifested shortness of breath, dizziness, fatigue on exertion at a workload of 10.1 metabolic equivalents (METs); he requires continuous medication, but without any evidence of congestive heart failure or ventricular dysfunction with decreased ejection fraction.  



CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.100, 4.104, Diagnostic Code 7005 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in December 2005 and April 2006 from the agency of original jurisdiction (AOJ) to the Veteran, which were issued prior to the decision in December 2006.  An additional letter was issued in May 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are, when considered collectively, adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Taken together, they provide information necessary to apply the relevant rating criteria.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

II.  Background

The service treatment records show that the Veteran was treated for episodes of syncope and dizziness.  During a periodic examination in October 1992, an EKG revealed normal sinus rhythm with sinus arrhythmia and inferior infarct.  A Holter monitor report in February 1995 noted that the Veteran complained of dizziness, chest pain and palpitations; he had normal sinus rhythm, with no significant arrhythmia.  In March 1995, he was diagnosed with questionable syncope and hypertension.  

The Veteran's claim for service connection for coronary artery disease (VA Form 21-526) was received in November 2005.  Submitted in support of the claim were treatment reports from St. Luke's Hospital dated from January 1998 to July 2005.  These records show that the Veteran was admitted to the hospital in February 2002 with complaints of left anterior chest pain that had been bothering him off and on for a number of weeks.  It was noted that he had a thallium stress test and achieved approximately 8 METs on the Bruce protocol, but he had lateral ST depression along with inferior lateral perfusion defects on nuclear medicine scanning.  He was admitted for cardiac catheterization.  He had no previous history of coronary disease and his chest pain had been somewhat atypical, without true substernal pain and not definitely an exertional pattern.  The impression was atypical chest pain with positive stress test and multiple risk factors.  The Veteran underwent left ventriculography and coronary angiography.  The cardiac catheterization revealed moderately impaired left ventricular contractility, and triple vessel coronary artery disease.  

In November 2002, the Veteran was again admitted to St. Luke's hospital for evaluation of chest pain.  It was noted that he had known coronary artery disease, and he had increasing left anterior chest discomfort, which became somewhat bothersome the day before his admission.  Following an evaluation, the impression was chest pain with possible acute coronary syndrome in a person without known coronary artery disease.  On testing, he achieved a METS level of 10.0.  An EKG showed findings of an old myocardial infarction.  He continued to experience chest pain, and he underwent a repeat cardiac catheterization in April 2004.  The Veteran was seen for a follow-up evaluation in February 2005; at that time, it was noted that he had had myocardial infarctions twice and diminished left ventricular function.  The Veteran continued on medication, which included beta blockers.  In October 2005, the Veteran reportedly underwent an 8 vessel coronary artery bypass graft.  A myocardial perfusion study in January 2006 revealed small persistent anterior and inferior posterior wall perfusion defects, possibly small areas of myocardial infarction versus soft tissue attenuation.  At that time, left ventricular ejection fraction was normal at 58 percent; no focal wall motion abnormalities were noted.  A stress test performed during the hospitalization that ended in February 2006 revealed that the Veteran safely achieved a MET level of 5 for 30 minutes.  (There was no indication that this level resulted in any symptom.)

The Veteran was afforded a VA examination in June 2006.  At that time, the examiner indicated that the Veteran had chest discomfort once every 2 to 3 weeks, and the pain lasted a few minutes.  It was noted that the pain was associated with dyspnea and diaphoresis.  The examiner stated that the Veteran was able to climb stairs without stopping or fatigue.  The examiner noted that the Veteran's last ischemic evaluation was in April 2006, at which time he had an ejection fracture of 58 percent, with small anterior and inferior posterior ischemia.  On examination of the cardiovascular system, the S1 and S2 were clearly audible; he had regular rate and rhythm, with no murmurs, rubs or gallops.  Point of maximal impulse was non-displaced.  

By a rating action in December 2006, service connection was granted for coronary artery disease with an evaluation of 10 percent, effective November 17, 2005.  Subsequently, by a rating action of February 2007, a temporary 100 percent rating was assigned from November 17, 2005, with reinstatement of the 10 percent rating from February 1, 2006.  

In November 2007, the Veteran underwent an exercise myocardial perfusion scan, which revealed small perfusion defects at the middle and proximal anterior wall and at the inferior wall that showed minimal reversibility on the delayed images.  The ventricular contraction was normal with 59 percent ejection fraction.  A stress test was also performed and the Veteran achieved METs of 8.1.  An EKG revealed normal sinus rhythm; no arrhythmias were noted.  

At his personal hearing in February 2009, the Veteran argued that his coronary artery disease was worse than reflected by the record.  The Veteran stated that he has more than occasional chest discomfort; he stated that he experiences a deep squeezing pain in his chest.  The Veteran's wife testified that he often has to pull the car over to the side of the road to take nitroglycerin.  The Veteran reported having shortness of breath with slight activity, including walking a short distance or going up the stairs in his house.  He also reported that he experienced dizziness and lightheadedness.  The Veteran indicated that he was taking eight different medications each day to control his heart condition.  The Veteran related that his level of physical activity had significantly decreased since the onset of his heart disease.  

Submitted at the hearing were treatment reports from St. Luke's hospital dated from November 2007 to December 2008.  Among these records was a duplicate of a stress test performed in November 2007, the findings of which were previously reported.  Also submitted was the report of a myocardial perfusion scan performed in December 2008, which revealed indeterminate anterior and posterior inferior defects, possibly artifactual, unchanged from November 2007.  It was noted that a treadmill test revealed new inferoapical defect indeterminate for infarct or ischemia, and mild left ventricular enlargement and reduced cardiac function.  

The Veteran was afforded another VA examination in June 2010.  At that time, the Veteran indicated that he continued to have chest pain 3 to 4 times a week also associated with shortness of breath since 1989.  The Veteran also reported palpitations 3 to 4 times a week; he believed that the palpitations were related to anxiety.  The Veteran stated that he feels dizzy 3 to 4 times a week starting in 1989.  It was noted that the Veteran was hospitalized in December 2009 for chest pain, at which time he underwent cardiac catheterization.  The Veteran was previously hospitalized in 2005 for myocardial infarction and had a coronary artery bypass graft.  It was noted that the METs level was 10.1 in December 2009.  The examiner noted that the METs level depending on the Veteran's level of activity and symptoms was 10.1 as recorded in December 2009 METs based on exercise stress test.  It was noted that the Veteran walks three times a week, but is limited by shortness of breath; and he walked 2 miles in 30 to 40 minutes.  It was also noted that the Veteran works at a desk job.  There was no edema noted in the extremities.  The pertinent diagnosis was coronary artery disease, status post coronary artery bypass grafting.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The Veteran's coronary artery disease (CAD) has been evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  A rating of 10 percent is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or where continuous medication is required.  A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or when there is evidence of cardiac hypertrophy or dilation on an electrocardiogram, echocardiogram, or x-ray.  A rating of 60 percent is assigned when a Veteran had more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected coronary artery disease does not warrant a higher disability rating under Diagnostic Code 7005.  As noted above, in order to warrant a higher disability rating, it would need to be shown that the Veteran's coronary artery disease causes dyspnea, fatigue, angina, dizziness, or syncope on a workload of greater than 5 METs but not greater than 7 METs, or that shows evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The Veteran's METs measurements have been between 8 and 10.  In fact, the only time an examiner estimated a MET level below 8 was during the treatment at St. Luke's Hospital that ended in February 2006 when the Veteran safely attained a METs level of 5 for 30 minutes; however, this was the reason for the hospital treatment-the completion of a Phase II Program-and there was no indication that "safely" attaining such a level resulted in any symptom, such as shortness of breath.  Additionally, the Veteran received an award of a total rating on account of the need for this in-patient therapy.  

The Board acknowledges that continuous medication was required, which is consistent with a 10 percent evaluation.  In addition, there is no evidence that the Veteran has had any cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray as is required for a 30 percent evaluation.  Further, the evidence does not show congestive heart failure or left ventricular dysfunction to the degree that would warrant a 60 or 100 percent evaluation.  Finally, the Board notes that the Veteran has shortness of breath, angina and fatigue and that he feels that these symptoms should warrant a higher disability rating; however, these symptoms are contemplated in the criteria for his current 10 percent disability rating.  As such, the Board finds that the Veteran's service-connected coronary artery disease does not warrant a higher disability rating under Diagnostic Code 7005.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

Further, as the evidence of record shows that the cardiac symptoms were consistently at the 10 percent level since the termination of the total rating, staged ratings are not assignable since February 1, 2006.  The Board considered the most severe manifestations of the coronary artery disease and a staged rating would not provide any benefit to the Veteran.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board also notes that to the extent that the Veteran's service-connected disability affects his employment, such has been contemplated in the assignment of the current 10 percent schedular evaluation.  The evidence does not reflect that the disability at issue caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  The problems the Veteran experiences are specifically contemplated by the rating criteria.  The June 2010 VA examiner noted that the Veteran works at a desk job; as such, there was not finding that the cardiac disability has significant effects on the Veteran's general occupation.  Hence, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2010) is not warranted.  

Additionally, the Board has considered the statements of the Veteran as to the extent of his current coronary artery disease.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

An initial rating in excess of 10 percent for coronary artery disease is denied.  



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


